Exhibit 10.2 INCENTIVE STOCK OPTION GRANT AGREEMENT PROTAGENIC THERAPEUTICS, INC. This Stock Option Grant Agreement (the “ Grant Agreement ”) is made and entered into effective on the Date of Grant set forth in Exhibit A (the “ Date of Grant ”) by and between Protagenic Therapeutics, Inc., a Delaware corporation (the “ Company ”), and the individual named in Exhibit A hereto (the “ Optionee ”). WHEREAS, the Company desires to provide the Optionee an incentive to participate in the success and growth of the Company through the opportunity to earn a proprietary interest in the Company; and WHEREAS, to give effect to the foregoing intention, the Company desires to grant the Optionee an option pursuant to the Protagenic Therapeutics, Inc. 2016 Equity Compensation Plan (the “ Plan ”) to acquire the Company’s common stock, par value $.0001 per share (the“ Common Stock ”); NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth and for good and valuable consideration, the parties hereto agree as follows: 1. Grant . The Company hereby grants the Optionee an Incentive Stock Option (the “ Option ”) to purchase up to the number of shares of Common Stock (the “ Shares ”) set forth in Exhibit A hereto at the exercise price per Share (the “ Exercise Price ”) set forth in Exhibit A , subject to the terms and conditions set forth herein and the provisions of the Plan, the terms of which are incorporated herein by reference. Capitalized terms used but not otherwise defined in this Grant Agreement shall have the meanings as set forth in the Plan. This Option is intended to qualify as an Incentive Stock Option (“
